Citation Nr: 0212015	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of low back pain with scoliosis, sciatic 
radiculopathy and mild degenerative joint disease, rated as 
20 percent disabling from May 19, 1995 to February 21, 1999 
and currently rated as 40 percent disabling from February 22, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1968 to November 1971 and from June 1972 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The current claim was received in May 1995.  A July 1995 
rating decision continued a 10 percent rating in effect at 
that time.  The veteran appealed.  Following VA examination 
in November 1996, a December 1996 rating decision granted a 
20 percent rating, effective the date the claim was received 
in May 1995.  The veteran continued to pursue his appeal and 
in November 1998, the matter came before the Board.  The 
Board remanded the case for examination of the veteran and 
development of records.  The requested development was 
completed, with private records being obtained and the 
veteran being examined in February 1999.  A June 2001 rating 
decision increased the evaluation to 40 percent effective the 
date of the February 1999 VA examination.  Neither the 
December 1996 nor the June 2001 rating decision granted the 
highest rating assignable, so the evaluation throughout the 
time of the claim remains in appellate status before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The June 2001 rating decision rated the disability under Code 
5292 and added sciatic radiculopathy to the diagnosis for the 
service-connected disorder.  Thus, the service-connected 
disability can also be considered under Code 5293 as 
discussed below.  Unless the highest rating assignable under 
the applicable criteria is granted, the grant of an increased 
rating does not terminate an appeal for a higher rating.  See 
AB, at 39.  

In August 2002, the veteran was notified that his claim for a 
total disability rating based on individual unemployability 
was denied.  There is no notice of disagreement of record, so 
the Board does not have jurisdiction to review this claim.  
Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  

In as much as the development requested by the Board's 
November 1998 Remand has been completed, the Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran retired from service in April 1989 and 
service connection was established for mild low back pain 
with scoliosis, rated 10 percent disabling from May 1, 1989.

3.  The veteran's claim for increased compensation for his 
back disability was received by VA on May 19, 1995.

4.  The record as a whole establishes that the veteran's low 
back pain with scoliosis, sciatic radiculopathy and mild 
degenerative joint disease has been manifested by pain and 
severe limitation of motion without the neurologic deficits 
associated with a pronounced intervertebral disc syndrome 
since the date of receipt of his claim.

5.  The service-connected low back pain with scoliosis, 
sciatic radiculopathy and mild degenerative joint disease 
does not result in more than a severe intervertebral disc 
syndrome.  


CONCLUSION OF LAW

1.  The criteria for a 40 percent rating for low back pain 
with scoliosis, sciatic radiculopathy and mild degenerative 
joint disease were met as of the date the veteran's claim for 
increase was received on May 19, 1995.  38 U.S.C.A. § 1155, 
5110 (West 1991); 38 C.F.R. § 3.400, Part 4, including § 4.7 
and Codes 5292, 5293 (2001).  

2.  The criteria for a rating in excess of 40 percent for low 
back pain with scoliosis, sciatic radiculopathy and mild 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Codes 5292, 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, the supplemental 
statements of the case, and a letter sent in January 2002 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  In a August 2002 statement, the veteran's 
representative conceded that the development required on 
remand had been accomplished.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Codes 5286 or 5289 (2001).  

The disability is currently rated as 40 percent disabling 
under 38 C.F.R. Part 4, Code 5292.  This is for a severe 
limitation of lumbar spine motion and is the maximum rating 
assignable under this Code.  A moderate limitation of lumbar 
spine motion is rated as 20 percent disabling and a slight 
limitation of lumbar spine motion is rated as 10 percent 
disabling.  38 C.F.R. Part 4, Code 5292 (2001).  

Since there are diagnoses of disc disease, and sciatic 
radiculopathy has been added to the service-connected 
diagnosis, there is one other rating criteria which could 
apply - Code 5293.  The VA General Counsel has held that Code 
5293, intervertebral disc syndrome (IDS), involves loss of 
range of motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, the disability can not be compensated twice under 
both codes.  38 C.F.R. § 4.14 (2001).  So, we consider Code 
5293 as an alternative to Code 5292, not in addition to it.  

Intervertebral disc syndrome:  will be rated as 0 percent 
disabling if cured, post-operative; 10 percent disabling if 
mild; 20 percent disabling if moderate, recurring attacks; 
and 40 percent disabling if severe, recurring attacks, with 
intermittent relief.  A higher rating, and the maximum under 
these criteria, is 60 percent which will be assigned for a 
pronounced disability; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2001).  

Sacro-iliac injury and weakness (Code 5294) and lumbosacral 
strain (code 5295) will be rated as 40 percent disabling if 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  This is the maximum rating under these codes.  
A 20 percent rating will be assigned where there is muscle 
spasm on extreme forward bending, loss of lateral  spine 
motion, unilateral, in standing position.  A 10 percent 
rating will be assigned where there is characteristic pain on 
motion.  A 0 percent (noncompensable) rating will be assigned 
where there are slight subjective symptoms only.  38 C.F.R. 
Part 4, Code 5294, 5295 (2001).  

The evidence  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's claim for increase was received on May 19, 
1995.  The effective date of an increased rating will be the 
earliest date as of which it is ascertainable that an 
increase in disability occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991).  If the claim for increase is not filed within a 
year of the time the increased disability occurred, the 
effective date of increased compensation shall be the date 
the claim for increase was received.  38 U.S.C.A. § 5110(a) 
(West 1991).  Development has not disclosed any pertinent 
evidence in the year before the claim was received in May 
1995.  38 C.F.R. §§ 3.155, 3.157, 3.400 (2001).  The 
effective date for increased compensation must be determined 
based upon the facts of this case; the record as a whole, 
including testimonial evidence, must be analyzed for this 
purpose.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

An April 1996 clinical data report from Michael R. Piazza, 
M.D., contains an impression of chronic lumbar degenerative 
disc and joint disease and lumbar strain.  The veteran gave a 
history of progressive pain in the lower back region.  He was 
without radicular symptoms.  The spine appeared straight with 
normal kyphosis and lumbar lordosis.  The extremities had no 
atrophy or deformity.  Lumbar flexion was 16 inches from toe 
touch with moderate lower back pain.  Extension and lateral 
rotation were normal.  All spine tests were negative, 
bilaterally.  Motor responses were normal at 5/5.  Sensory 
responses were normal.  Deep tendon reflexes were normal at 
2, through out, including patella and Achilles.  Tests for 
pathologic reflexes had normal results.  On an October 1996 
office visit, it was noted that the veteran's lower back was 
still sore but doing better since the April 1996 visit.  He 
had a good response to injections without neurologic 
complaint.  Examination was without focal deficit.

On the November 1996 VA examination, the veteran reported 
increased symptoms since service.  Objectively, there were no 
postural abnormalities apparent.  There appeared to be a 
slight lower dorsal lumbar scoliosis.  There was moderate 
paravertebral spasm along the lumbar area.  The range of 
motion was forward flexion 40 degrees, backward extension 28 
to 36 degrees, lateral flexion 16 degrees left and 18 degrees 
right, and rotation 20 degrees left and right.  The examiner 
noted marked discomfort, especially on flexion and rotation.  
As to neurologic involvement, deep tendon reflexes were +2 at 
the patellas, bilaterally, and +3 at the Achilles, 
bilaterally.  There was no evidence of muscle atrophy and no 
sensory or motor loss.  

Records from Dr. M. Piazza reflect that the veteran was seen 
in March 1998 at which time he reported intermittent episodes 
of back pain with a recent flare which was more severe.  He 
described the pain as being in the left paravertebral 
muscles, midlumbar region.  Treatment was discussed.  

The report of the February 1999 VA examination shows the 
veteran complained of daily back pain, which he described as 
6.5 out of 10.  Flare-ups occurred once a week and raised his 
pain to 9 out of 10.  He reported that he was on light duty 
at work and could not lift over 20 pounds.  His work 
accommodated him by allowing him to sit on a stool and he had 
missed approximately 40 days of work in the past year.  

Physical examination revealed a slight curvature of the 
spine, slight scoliosis with convexity to the left.  The 
range of motion was 40 degrees forward flexion, 15 degrees 
backward extension, lateral flexion of 20 degrees left and 15 
degrees right, and rotation of 25 degrees to the left and 
right.  The doctor noted that the range of motion was 
reported in consideration of pain, fatigue, weakness, 
incoordination and alteration by repetition.  There was no 
locking or significant atrophy of disuse.  The veteran 
complained of easy fatigability and lack of endurance.  He 
had a slight limp favoring the right side, which was the area 
with sciatic radiculopathy.  There was no significant loss of 
strength in the lower extremities.  Pain was moderately 
severe.  Weakness was not significant.  

Neurologic evaluation showed the right patellar reflex was +3 
and quite brisk.  The left patella and both Achilles reflexes 
were +2.  There was no significant sensorimotor loss and no 
muscle atrophy.  The veteran did complain of radiation of 
pain down his right posterior buttock area into his posterior 
thigh and right calf.  The complaint was consistent with 
sciatic radiculopathy.  The diagnosis was chronic lumbar 
strain with sciatic radiculopathy.  

Analysis 40 percent  Initially, the Board notes that the 
findings on the 1996 examination are essentially the same as 
those reported on the 1999 VA examination which supported a 
40 percent rating.  On both, the limitation of forward 
flexion was 40 degrees and other limitations were similar.  
On the 1996 VA examination, the doctor noted that the veteran 
had marked discomfort, especially on flexion and rotation.  
It appears that the veteran performed the ranges of motion in 
spite of pain and discomfort, rather than stopping motion at 
the point where pain and discomfort began.  Significantly, 
there was moderate paravertebral muscle spasm.  This is an 
objective response to painful motion and also indicates that 
the reported range of motion was measured in spite of pain, 
discomfort and spasm, instead of considering those as 
limiting factors.  The Board finds that when all the limiting 
factors are properly considered, the service-connected back 
disorder approximated a severe limitation of lumbar spine 
motion which warranted a 40 percent rating under Code 5292 as 
of the date of this examination.  Based upon the record as a 
whole, including the reports of Dr. Piazza and the veteran's 
statement, the Board concludes that the criteria for a 40 
percent rating for veteran's back disorder were met as of the 
date he filed his claim in May 1995.  38 C.F.R. Part 4, 
including §§ 3.400(o)(2), 4.7, 4.40, 4.45, and Code 5292 
(1995-2001).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Analysis, in excess of 40 percent  As noted above, some 
moderate paravertebral muscle spasm was noted along the 
lumbar area during the November 1996 VA examination.  While 
muscle spasm is part of the criteria for a 60 percent rating 
under Code 5293, this muscle finding, by itself, does not 
support an increased rating.  Muscle spasm may be seen in 
evaluations such as the 20 percent granted for lumbosacral 
strain under 38 C.F.R. Part 4, Code 5295.  Significantly, 
there was no objective muscle spasm reported on the most 
recent VA examination in February 1999.

Similarly, sciatic neuropathy by itself does not support a 60 
percent rating because Code 5293 contemplates that neurologic 
deficits and sciatic neuropathy may be present at all of the 
varying degrees of disability.  

The question is how severe are the spasms, sciatic neuropathy 
and other neurologic deficits; and do they approximate a 
pronounced disability.  38 C.F.R. § 4.7 (2001).  The rating 
criteria under Code 5293 are based on the neurologic 
residuals of a disc disorder and require pronounced 
symptomatology, such as the complete absence of the ankle 
jerk.  The ankle jerk (or Achilles response) is a deep tendon 
reflex.  Here, those reflexes were not absent but have been 
consistently present and normal on the private examination in 
April 1996, and the November 1996 and February 1999 VA 
examinations.  The other neurologic findings have also been 
essentially normal on these examinations.  The neurologic 
findings do not exceed the neurologic symptomatology 
associated with a severe disc disorder, for which the current 
40 percent rating is appropriate.  They do not approximate 
the pronounced level of disability, ratable at 60 percent.  
Consequently, the claim must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see statement of the case dated in 
April 1996), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 40 percent rating for low back pain with scoliosis, sciatic 
radiculopathy and mild degenerative joint disease, effective 
May 19, 1995, is granted, subject to the laws and regulations 
governing the payment of monetary awards.  

An evaluation in excess of 40 percent for low back pain with 
scoliosis, sciatic radiculopathy and mild degenerative joint 
disease, is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.






 


